Citation Nr: 1736611	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-12 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to August 1990, September 2008 to September 2009, May 2011 to September 2011, and January 2016 to November 2016, along with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2014, the Board remanded this matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran seeks service connection for a left foot disability.  As noted above, this issue was previously remanded by the Board in May 2014.  At that time, the Board instructed the AOJ to request that an appropriate medical specialist review the Veteran's claims file and, if necessary, schedule the Veteran for a VA medical examination to address the nature and etiology of his left foot disability.  An examination was obtained in April 2017.  In its remand, the Board specifically requested the examiner to comment on the Veteran's service treatment records, lay statements, and post-service medical records, discussing this evidence and the medical principles involved.  These requested actions, however, were not undertaken.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an additional remand of this issue consistent with the prior remand instructions is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a new medical opinion on the etiology of the Veteran's left foot disability by an examiner with the appropriate medical expertise who has not previously examined the Veteran.  The examiner must review the claims file, including this and the Board's previous REMAND, and provide the opinions requested below.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any left foot disability:

(a)  was incurred in or is otherwise related to active service, specifically including the Veteran's period of service from September 2008 to September 2009, and/or as a result of wear-and-tear from wearing body armor and carrying heavy gear; or

(b)  was caused or permanently aggravated during a period of ACDUTRA since September 2009.  In answering, the examiner should comment on the May 2010 VA treatment record that notes an aggravation of left heel spur; or 

(c)  was caused or permanently aggravated by the Veteran's service-connected disabilities.

"Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.

The examiner's opinion should be based on the evidence of record, including the May 2010 VA treatment record, and should provide a discussion of the facts and medical principles involved.  Additionally, the examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his left foot disability.  

2.  Ensure that the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.

3. After ensuring compliance with the development requested above, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




